The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
This action is a response to amendment of January 6, 2022. By amendment of January 6, 2022 the Applicant amended claims 1, 10 in order to emphasize the distinguishable features of the instant invention. Claim 5 was canceled. Therefore, claims 1-4, and 6-20 are currently active in the application and are in condition for allowance.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. The closest reference to Aime (US Patent Publication Application 2003/0029010 A1) does not show the acoustic absorption backing layer as a single component which fills and covers the plurality of noise elimination members as current claimed. Therefore, it is respectfully submitted that none of the references of the record show the limitations of claims 1, 15 and 16: “A detection panel, comprising an upper electrode layer, a piezoelectric material layer and a conductive backing layer which are sequentially stacked, wherein the piezoelectric material layer is configured to change an electric field between the upper electrode layer and the conductive backing layer under an ultrasonic wave received by the detection panel, and to generate an ultrasonic wave under an electric field; and the conductive backing layer comprises a plurality of noise elimination members, each of which has a dimension in a direction parallel to the detection panel that gradually decreases in a direction away from the piezoelectric material layer, the defection panel further comprises an acoustic absorption backing layer on a side of the plurality of noise elimination members distal to the piezoelectric material layer, wherein the acoustic absorption backing layer an a single component fills and covers the plurality of noise elimination members.”,  as illustrated at least in Figure 3 and described in paragraphs [0065-0086] if the instant specification of Published Application 2021/0149510 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692